The State of TexasAppellee/s




                              Fourth Court of Appeals
                                        San Antonio, Texas
                                               April 30, 2014

                                             No. 04-14-00278-CR

                                          Cesar R. SANTELISES,
                                                 Appellant

                                                     v.

                                         THE STATE OF TEXAS,
                                               Appellee

                         From the 290th Judicial District Court, Bexar County, Texas
                                       Trial Court No. 2013CR2907
                                 Honorable Melisa Skinner, Judge Presiding

                                               O R D E R
         A Trial Court’s Certification of Defendant’s Right of Appeal has been filed in this appeal in
which the trial court judge certifies that the underlying criminal case “is a plea-bargain case, and the
defendant has NO right of appeal.” It is therefore ORDERED that the trial court clerk electronically file a
clerk’s record, no later than May 12, 2014, containing the following documents:

        1.      All pre-trial orders and the related pre-trial motions;

        2.      The Court Admonishments, the Waiver, Consent to Stipulation of Testimony and
                Stipulations, and all other documents relating to the defendant’s plea bargain;

        3.      The judgment;

        4.      All post-judgment motions and orders;

        5.      The notice of appeal;

        6.      The Trial Court’s Certification of Defendant’s Right of Appeal; and

        7.      The criminal docket sheet.

The clerk of this court is ORDERED to send a copy of this order to the attorneys of record, the trial court
clerk, and the court reporter(s) responsible for preparing the reporter’s record in this appeal.

                                                           _________________________________
                                                           Sandee Bryan Marion, Justice

        IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court on this 30th
day of April, 2014.

                                                           ___________________________________
                                                           Keith E. Hottle
                                                           Clerk of Court